Citation Nr: 1020744	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-19 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to April 
1956.

This matter comes before the Board of Veteran's Appeals 
("Board") on appeal from a February 2006 rating decision 
issued by the Department of Veterans Affairs ("VA")  
Regional Office ("RO") St. Louis, Missouri, which denied 
the Veteran's claim of entitlement to service connection for 
residuals of a right ankle injury.  

In May 2009, the Board remanded the Veteran's claim for 
further development, specifically to afford him a VA 
examination.  This was accomplished, and in March 2010, the 
VA Appeals Management Center ("AMC") issued a Supplemental 
Statement of the Case, which continued to deny the Veteran's 
claim.  The claims folder has been returned to the Board for 
further appellate proceedings.


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's right ankle 
strain is the residual of a right ankle injury during active 
duty service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his right ankle strain is the 
residual of a right ankle injury incurred injury during 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Furthermore, in light of the favorable 
decision for the Veteran in this case, any error in the 
timing or content of VCAA notice or in the duty to assist the 
Veteran, if shown, would be moot.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for chronic diseases, such 
as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2009).

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).



III.  Factual Analysis

The Veteran contends that his current right ankle disorder is 
the result of an in-service injury.  Specifically, he states 
that, during active duty service in the early 1950's, he 
sustained a right ankle injury while parachuting.  He says 
that, although he was not hospitalized, he did receive 
medical treatment and was placed on light duty for 2-3 weeks.  
He further states that he continued receiving periodic 
treatment both during and after service, and has experienced 
a continuity of symptomatology
from the residuals of his injury which continues to the 
present time.

As an initial matter, the Board notes that the Veteran's 
service treatment records are absent from the claims folder.  
Under such circumstances, the United States Court of Appeals 
for Veterans Claims ("Court") has held that VA has a 
heightened obligation to explain its findings and 
conclusions, and to carefully consider the "benefit-of-the-
doubt" rule, which states that when there is an approximate 
balance in the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  There is also a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the service 
treatment records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-
40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  
In addition, the Board is under a duty to advise the claimant 
to obtain other forms of evidence, such as lay testimony.  
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).  

Review of the claims folder reveals that the only service 
treatment report of record is the Veteran's April 1956 
service separation examination, which showed normal findings 
for all systems, including the lower extremities.  As noted 
above, although the Veteran states that, following service, 
he received continuous treatment for his right ankle, he does 
not have any of these records.  Additionally, in a January 
2006 "Formal Finding on the Unavailability of Service 
Records," the RO noted that all procedures to obtain his 
service treatment records had been correctly followed and 
exhausted, and that all further attempts would be futile.  

In May 2009, following the certification of his case to the 
Board, the Board remanded his claim to allow him to undergo a 
VA examination.  In July 2009, he was afforded an orthopedic 
examination.  He told the examiner that he experienced 
occasional inversion of his right ankle with swelling.  Upon 
examination, while the examiner noted that the Veteran 
experienced pain to even light touch of the right ankle, he 
observed no swelling or evidence of ligament laxity.  He 
further noted that there was also no limp on ambulation.  He 
noted that, although the Veteran utilized a motorized 
scooter, this was not related to his right ankle condition, 
but was instead, for chronic obstructive pulmonary disease.  
While the right lateral malleolus was slightly larger than 
the left, there was no evidence of a lack of endurance or 
weakness.  X-rays taken in December 2005 revealed no evidence 
of narrowing between the tibia and talus, and only a very 
minute spur formation at the anterior aspect of the distal 
tibia on lateral view.  X-rays taken at the time of the 
examination showed no evidence of degenerative disc disease 
or arthritis, but only a tiny spur formation on the anterior 
to distal tibia of questionable significance.  Again, there 
was no joint space narrowing.  The radiologist who read the 
x-rays diagnosed the Veteran with mild osteoarthritis.  The 
VA examiner diagnosed the Veteran with a right ankle strain.  
He specifically observed that, while there were no service 
treatment records to show that the Veteran had sustained an 
injury in service, his description of a history of recurrent 
sprains with swelling was "quite accurate in its 
description."  He concluded that it was at least as likely 
as not that the Veteran's current symptoms referable to the 
right ankle were related to an injury in the military, 
provided that his history of an injury in service was 
accepted as true.  

In addition to the medical evidence, the Board also notes 
that the claims folder contains lay statements from two of 
the Veteran's former fellow servicemen who both stated that 
they were aware that the Veteran had sustained an ankle 
injury in service.  N.H.W. wrote that he was aware that the 
Veteran had severely injured his ankle during a parachute 
jump.  B.Z. stated that he saw the Veteran with a bandaged 
ankle and noted that he was unable to wear his boot and had 
been on light duty.  



IV.  Conclusion

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, to determine where to give 
credit and where to withhold the same, and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in each case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In addition, the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, his knowledge and skill in analyzing the data, and 
his medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board must also make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).  

In this regard, having reviewed the complete record, the 
Board finds that there is at least an approximate balance of 
positive and negative evidence as to whether the Veteran's 
current residuals of a right ankle injury are the result of 
active duty service.  As noted above, after a thorough review 
of the claims folder, a comprehensive medical examination, a 
review of diagnostic test results and an interview with the 
Veteran, in which he discussed his history of a right ankle 
injury and ongoing symptomatology, a qualified VA examiner 
concluded that it was at least as likely as not that his 
current right ankle disorder, i.e., a right ankle strain, was 
the result of service.  

In considering that it appears that the Veteran's complete 
service treatment records are not in the claims folder, the 
Board notes that, under the so-called "benefit-of-the-
doubt" rule, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  In order for the Veteran to prevail, there need 
not be a preponderance of evidence, but only an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for the benefit to be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In this case, although there are no 
service records indicating that the Veteran sustained an in-
service ankle injury, the Board finds that the lay evidence 
and the opinion of the VA examiner place the evidence at 
least in equipoise with the lack of service treatment 
reports.  

In this regard, the Board notes that, in accordance with the 
decision of the Federal Circuit in Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006), the Board concludes that 
the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is generally credible 
and ultimately competent, and it is also supported by a 
competent medical opinion suggesting a link between the 
condition and the Veteran's active duty.  The VA examiner 
essentially found that the Veteran's statements concerning 
his injury and his description of the concurrent 
symptomatology was not inconsistent with the nature of that 
disorder, but rather, noted that his description of his 
injuries was quite accurate.  The Board further finds no 
reason to doubt the credibility of the two former servicemen 
who presented written testimony on behalf of the Veteran.

The Board acknowledges that the current evidentiary posture 
is somewhat sparse, particularly in light of the apparent 
absence of service treatment records (through no fault of the 
Veteran).  However, the Board finds that a right ankle injury 
is the type of disorder to which the Veteran is competent to 
describe.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
Furthermore, there is no reason to doubt the Veteran's 
credibility as to his reports.  For this reason, and in view 
of the conclusion of the VA examiner, the Board concludes 
that there is at least an approximate balance of positive and 
negative evidence as to whether his current residuals of a 
right ankle injury are related to service.  Therefore, having 
resolved doubt in favor of the Veteran, the Board finds that 
service connection for a right ankle strain is warranted, and 
the benefit sought on appeal is granted.   


ORDER

Entitlement to service connection for a right ankle strain, 
as the residual of a right ankle injury, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


